Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 20, 2018                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156389(59)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  GRANT BAUSERMAN, KARL WILLIAMS, and                                                                Elizabeth T. Clement,
  TEDDY BROE, on Behalf of Themselves and All                                                                         Justices
  Others Similarly Situated,
               Plaintiffs-Appellants,
                                                                     SC: 156389
  v                                                                  COA: 333181
                                                                     Ct of Claims: 15-000202-MM
  UNEMPLOYMENT INSURANCE AGENCY,
             Defendant-Appellee.
  _________________________________________/

         On order of the Chief Justice, the motion of the Michigan Public Employees Service
  Employees International Union Local 517M to join the brief amicus curiae of the Michigan
  League for Public Policy is GRANTED. The joint amicus brief submitted on June 13,
  2018, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   June 20, 2018

                                                                               Clerk